Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on August 27, 2019, and Drawings filed on August 27, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 14, 19 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 8-12, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 13, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishna et al., Pub. No.: 2015/0227702A1. 
With regard to claim 1:
Krishna discloses A system, comprising: a display; and a computing device operably coupled to the display and storing instructions executable to: output, to the display, a protocol manager interface including a default protocol for an imaging system (see fig. 2a part 155, paragraph 76 and 77: “Referring now to FIG. 2A, a graphical user interface 150 that may be provided on client device 102 is shown, where EEG data analysis is provided as an example. Graphical user interface 150 shown advantageously provides a comprehensive view of multiple modes of brain analysis. In some embodiments, user interface 150 includes a menu bar 161 which includes one or more of a home button 180, a data store menu 172, a workflow request menu 174, an administration menu 176 and a profile menu 178. User interface 150 may be generated using processing circuitry and/or according to programming and/or computer code stored in memory. The processing circuitry may also handle user inputs to user interface 150 and perform calculations, make determinations, and/or generate and display output as a result of user inputs. When pressed, home button 180 may take a user to a home screen. In some embodiments, the home screen displays active measurement data. In other embodiments, the home screen may display a summary of information related to one or more of stored data, workflow data, administration and/or settings information, and a user profile or patient profile.”), the default protocol including one or more displayed action items to be executed in a sequence during an imaging scan by the imaging system, at least a portion of the one or more action items specifying imaging system parameters for the imaging scan (paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”); responsive to input from an authenticated user (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”), modify the default protocol including modifying the displayed one or more action items and/or the sequence (paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data.”); store the modified protocol in a memory of the computing device (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and responsive to a subsequent request to perform the imaging scan, retrieve the modified protocol and operate the imaging system in accordance with the modified protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”).

With regard to claim 4:
Krishna discloses the system of claim 1, wherein the subsequent request to perform the imaging scan is received from a non-authenticated user (see paragraph 81, it is only optional that user authenticate in order to save and load profiles, paragraph 44: “Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”).

With regard to claim 13:
Krishna discloses the system of claim 1, wherein the computing device includes further instructions executable to: store the modified protocol in a protocol library as a function of the default protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and modify a visual attribute of the stored modified protocol including a visual attribute of the one or more modified action items, the modified visual attribute distinguishing the modified protocol from the default protocol in the protocol library (paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data..”).

With regard to claim 19:
Krishna discloses A method for an imaging system, comprising: displaying a default protocol defining a default workflow for operating the imaging system during a scan (paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”), the default protocol including one or more action items executed in a sequence (paragraph 76 and 77: “Referring now to FIG. 2A, a graphical user interface 150 that may be provided on client device 102 is shown, where EEG data analysis is provided as an example. Graphical user interface 150 shown advantageously provides a comprehensive view of multiple modes of brain analysis. In some embodiments, user interface 150 includes a menu bar 161 which includes one or more of a home button 180, a data store menu 172, a workflow request menu 174, an administration menu 176 and a profile menu 178. User interface 150 may be generated using processing circuitry and/or according to programming and/or computer code stored in memory. The processing circuitry may also handle user inputs to user interface 150 and perform calculations, make determinations, and/or generate and display output as a result of user inputs. When pressed, home button 180 may take a user to a home screen. In some embodiments, the home screen displays active measurement data. In other embodiments, the home screen may display a summary of information related to one or more of stored data, workflow data, administration and/or settings information, and a user profile or patient profile.”); receiving, from an authenticated user (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”), modifications to an action item selected from the one or more actions items of the default protocol, the modifications changing the default workflow (paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data.”); generating a modified protocol based on the received modifications (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and during the scan (paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”), displaying a modified workflow corresponding to the modified protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and adjusting one or more settings of the imaging system based on the modified protocol (paragraph 80 and 81: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data. In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Kariathungal et al., Pub. No.: 2006/0119622A1. 
With regard to claim 2:
Krishna does not disclose the system of claim 1, wherein the default protocol is a manufacturer installed default protocol. However Kariathungal discloses the aspect wherein the default protocol is a manufacturer installed default protocol. (paragraph 41: “FIG. 5 illustrates a method 500 in accordance with an embodiment of the present invention. At step 510, a user may customize the display protocol or use the factory default display protocol for displaying at least two volumetric medical images concurrently as well as displaying at least one volumetric medical image concurrent with at least one two-dimensional medical image. At step 520, a user may select an exam or image for display. The selected exam or image is linked and displayed according to the display protocol. At step 530, a user may navigate the selected exam or images.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kariathungal to Krishna so the default protocol is standardized for the device to prevent multiple different default protocols that could cause issue with the device and customization is only allow for authorized user to prevent unnecessary changes to the device that deviates from factory default setting.  

With regard to claim 14:
Krishna discloses A system, comprising: a display; and a computing device operably coupled to the display and storing instructions executable to: output, to the display, for an authenticated user (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”), a first displayed protocol manager interface including a default protocol for an imaging system (paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”), the displayed default protocol including one or more action items displayed in a sequence (fig. 2a paragraph 76 and 77: “Referring now to FIG. 2A, a graphical user interface 150 that may be provided on client device 102 is shown, where EEG data analysis is provided as an example. Graphical user interface 150 shown advantageously provides a comprehensive view of multiple modes of brain analysis. In some embodiments, user interface 150 includes a menu bar 161 which includes one or more of a home button 180, a data store menu 172, a workflow request menu 174, an administration menu 176 and a profile menu 178. User interface 150 may be generated using processing circuitry and/or according to programming and/or computer code stored in memory. The processing circuitry may also handle user inputs to user interface 150 and perform calculations, make determinations, and/or generate and display output as a result of user inputs. When pressed, home button 180 may take a user to a home screen. In some embodiments, the home screen displays active measurement data. In other embodiments, the home screen may display a summary of information related to one or more of stored data, workflow data, administration and/or settings information, and a user profile or patient profile.
”); responsive to input from the authenticated user, modify, at the displayed first user interface, the default protocol including modifying the one or more displayed action items and/or the sequence (paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data.”); and store the modified protocol stored along with the default protocol in a protocol library (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and output, to the display or another display operably coupled to the computing device, for the authenticated user or a non-authenticated user, a second protocol manager interface including a workflow displayed during the imaging scan, the displayed workflow comprising the one or more displayed action items of the modified protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”);
Krishna does not disclose the default protocol a default manufacturer-installed protocol. However Kariathungal discloses the aspect wherein the default protocol a default manufacturer-installed protocol(paragraph 41: “FIG. 5 illustrates a method 500 in accordance with an embodiment of the present invention. At step 510, a user may customize the display protocol or use the factory default display protocol for displaying at least two volumetric medical images concurrently as well as displaying at least one volumetric medical image concurrent with at least one two-dimensional medical image. At step 520, a user may select an exam or image for display. The selected exam or image is linked and displayed according to the display protocol. At step 530, a user may navigate the selected exam or images.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kariathungal to Krishna so the default protocol is standardized for the device to prevent multiple different default protocols that could cause issue with the device and customization is only allow for authorized user to prevent unnecessary changes to the device that deviates from factory default setting.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Lancaster, Pub. No.: 2019/0232070A1. 
With regard to claim 3:
Krishna discloses the aspect of operate the imaging system in accordance with imaging system parameters defined in the modified protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”).
Krishna does not disclose the aspect wherein the computing device includes further instructions executable to: responsive to the authenticated user modifying the default protocol, send a notification to the manufacturer of the imaging system, the notification including the modified protocol.
However Lancaster discloses the aspect wherein the computing device includes further instructions executable to: responsive to the authenticated user modifying the default protocol, send a notification to the manufacturer of the imaging system, the notification including the modified protocol (paragraph 10: “The present invention relates to methods and associated apparatus's for activating and deactivating self-testing alerts on external defibrillators, such as automated external defibrillator (AED). The inventive apparatus is an AED having a self-test alerting manual override button. A sensed press of the override button may initiate a number of device responses that reduce alarm annoyance, simplify local corrective action, save battery power, and automatically alert remote service providers to assist in the corrective actions. Exemplary device responses to a sensed override button press may be a temporary reduced frequency of automatic self-tests, a reduced frequency of alarm activations, automatic notification of a remote service provider via a communications circuit, and/or local indications that the default self-testing protocol has been modified by the override button.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lancaster to Krishna so the manufacturer is notified when changes to the default setting has occur to provide guidance on issue, such as provide warning if the changes could cause harm and provide problem solutions and avoid liabilities. 

Claim 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Dumont et al., Patent No.: 9285482B1. 
With regard to claim 5:
Krishna does not disclose the system of claim 4, wherein the computing device includes further instructions executable to: request an authentication key; and responsive to receiving an authentication key of the authenticated user, allow modification of the default protocol by the authenticated user; and responsive to receiving an authentication key of a non-authenticated another user, restrict modification of the default protocol by the non-authenticated user.
However Dumont discloses wherein the computing device includes further instructions executable to: request an authentication key; and responsive to receiving an authentication key of the authenticated user, allow modification of the default protocol by the authenticated user; and responsive to receiving an authentication key of a non-authenticated another user, restrict modification of the default protocol by the non-authenticated user (paragraph 60: “FIG. 4 illustrates an example security settings interface 400 that the primary user may employ to customize the security settings for various different authorization levels of known users and unknown users. For instance, the default security settings 320 may establish various default levels of access to applications, private data and device features for various different known user authorization levels. The example security settings interface 400 may display the default security settings 320 and may enable the user to set user-selected security settings 318, such as to modify the default security settings 320 for various user authorization levels and/or establish custom security settings for individual known users. In some examples, the device may present a request for additional credentials, e.g., a password, such as described above with respect to FIG. 2, prior to allowing even the primary user access to the security settings interface 400. Further, in some cases, the primary user may provide one or more other known users authorization to access the security settings interface 400. Accordingly, those other known users may be required to enter a credential provided by the primary user or their own password or other credential.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Dumont to Krishna so only specific type of authorized users are allowed to change default protocol to prevent issues that might be caused by user who are not knowledgeable about the system changing the parameter of the default protocol. 

With regard to claim 6:
Krishna and Dumont disclose the system of claim 5, wherein the computing device includes further instructions executable to: responsive to the subsequent request to perform the imaging scan, output (Krishna paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”) to the display or another display operably coupled to the computing device, the protocol manager interface including a workflow comprising the one or more displayed action items of the modified protocol (Krishna paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”).
.
With regard to claim 7:
Krishna and Dumont disclose the system of claim 5, wherein the protocol manager interface displayed for receiving input from the authenticated user (Krishna paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”) is distinct from the protocol manager interface displaying the workflow to the non-authenticated user (Krishna paragraph 78 and 79: “In some embodiments, data store menu 172 displays options related to stored measurement data when a user selects the data store menu 172 icon in menu bar 161. For example, data store menu 172 may include options to save, open, close, switch data sets, or otherwise alter, preserve, or organize measurement data. In some embodiments, data store menu 172 displays options as a drop down menu. In other embodiments, data store menu 172 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data. In some embodiments, menu bar 161 includes workflow requests menu 174 which displays workflow management options to a user when selected. A user may submit a data set for analysis using workflow requests menu 174. For example, a user may upload or otherwise transfer data and/or tasks to a remote server (for example, analysis server). A workflow request may be or include a set of data accompanied with examination and/or analysis tasks to be completed by an analytic worker. A user may view information about existing workflow requests. For example, a user may retrieve workflow request updates, results, progress information or other status on a submitted workflow item using workflow requests menu 174. A user may also manage workflow requests using workflow requests menu 174. For example, a user may mark a workflow task as completed, submit annotated measurement data, request additional information, prioritize workflow requests, and/or otherwise manipulate workflow requests. In some embodiments, a user may select the type of analysis to be conducted with respect to uploaded data using workflow requests menu 174. For example, a user may request a concussion analysis, brain tumor analysis, or other type of analysis for a set of data. A user may manage multiple workflow requests for the same set of data using workflow request menu 174. In some embodiments, workflow requests menu 174 displays options as a drop down menu. In other embodiments, workflow requests menu 174 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data.”);

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Kariathungal, and further in view of Lancaster, Pub. No.: 2019/0232070A1.
With regard to claim 18:
Krishna and Kariathungal do not disclose the system of claim 14, wherein the computing device includes instructions executable to: responsive to the authenticated user modifying the default protocol, send a notification to the manufacturer of the imaging system, the notification including the modified protocol.
However Lancaster discloses the aspect wherein the computing device includes instructions executable to: responsive to the authenticated user modifying the default protocol, send a notification to the manufacturer of the imaging system, the notification including the modified protocol (paragraph 10: “The present invention relates to methods and associated apparatus's for activating and deactivating self-testing alerts on external defibrillators, such as automated external defibrillator (AED). The inventive apparatus is an AED having a self-test alerting manual override button. A sensed press of the override button may initiate a number of device responses that reduce alarm annoyance, simplify local corrective action, save battery power, and automatically alert remote service providers to assist in the corrective actions. Exemplary device responses to a sensed override button press may be a temporary reduced frequency of automatic self-tests, a reduced frequency of alarm activations, automatic notification of a remote service provider via a communications circuit, and/or local indications that the default self-testing protocol has been modified by the override button.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lancaster to Krishna so the manufacturer is notified when changes to the default setting has occur to provide guidance on issue, such as provide warning if the changes could cause harm and provide problem solving.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of McCoy et al., Pub. No.: 2012/0227000
With regard to claim 20:
Krishna discloses the method of claim 19, wherein displaying the modified workflow includes: replacing a content of the selected action in the default protocol with content received as input from the authenticated user in the modified protocol (paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data. In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); 
Krishna does not disclose the aspect of replacing action items downstream of the selected action item in the default protocol with new action items received as the input from the authenticated user in the modified protocol.
However McCoy discloses the method of claim 19, wherein displaying the modified workflow includes: replacing a content of the selected action in the default protocol with content received as input from the authenticated user in the modified protocol (paragraph 47: “In step 614, the customization to be applied to the selected system menu is identified. In some instances, a menu service creates a system menu, such as in response to a product release or identification of a new CE device. Similarly, a menu service may modify and/or customize a system menu based on additional features, adding one or more menu items (e.g., changes in partnerships, such as with content providers), moving one or more menu items (e.g., based on tracked use or user input), removing menu items, and/or other such customization. Additionally, in some embodiments, a customer can request and/or identify customization to be made. For example, a customer may identify a system menu and request a new menu item be incorporated, request that a menu item be modified (e.g., increased in size so that the menu item is more visible), select size of a menu item from a listing of options for menu items, select "show" or "hide" option associated with a potential menu item that may be incorporated into the identified system menu, or other such customizations.”); and replacing action items downstream of the selected action item in the default protocol with new action items received as the input from the authenticated user in the modified protocol (paragraph 48: “In step 616, one or more base cells to be merged are identified and merged such that menu definitions define the modified system menu, sub-menu and/or menu item(s). Again, the system menu, sub-menus and/or menu items are configured according to base cells 120, and their relative size and area upon being displayed are defined relative to whole number multipliers of the base cell 120 in defining a relative height and width of the system menu, sub-menu and menu items.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply McCoy to Krishna so the menu items downstream are also modified to suit the needs of system and user wherein only change items upstream might cause issues. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, Pub No.: 20170227660A1, The close proximity tags 344 can also be used to quickly perform a control function, such as resetting the image device to default settings (or factory settings) or changing a setting or group of settings on the image device. A user can obtain a control function code (e.g,. COMMAND=reset-to-factory-default-settings) for a control function 352. The tag programmer 342 can program the close proximity tag with the control function code 354. Then, the close proximity tag can be placed in an accessible location 356..

Medow, Pub. No.: US 20150261923: As a physician or medical team becomes more experienced with the treatment recommendation program, authorize users may alter the default protocols to suit their experience. Additionally, authorized users may define patient-specific profiles, which modify the default protocol in specified ways. For example, if all diabetic patients have a specific difference in their vital signs or risk factors, regardless of any current prognosis, the physician may define a "Diabetic Patient" profile, that modifies the protocols of any regimen to compensate for the specific difference associated with diabetes. Many other profile types may be created to modify the default protocols in a system. Once a set of profiles have been defined a given patient may receive their own patient-specific protocols used on the default protocol and the various profiles that match their particular conditions.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179